1    YOUNG BASILE HANLON & MACFARLANE, P.C.
     ANDREW R. BASILE, JR. (SBN 208396)
2    abasile@youngbasile.com
     228 Hamilton Avenue, Suite 300
3    Palo Alto, CA 94301
4    Telephone: (248) 649-3333
     Facsimile: (248) 649-3338
5
     JEFFREY D. WILSON (PRO HAC VICE)
6    wilson@youngbasile.com
     Ryan T. McCleary (Pro Hac Vice)
7    mccleary@youngbasile.com
8    EDDIE D. WOODWORTH (PRO HAC VICE)
     woodworth@youngbasile.com
9    3001 West Big Beaver Road, Suite 624
     Troy, MI 48084
10   Telephone: (248) 649-3333
     Facsimile: (248) 649-3338
11
12   Attorneys for Plaintiff
     IXL Learning, Inc.
13
                                    UNITED STATES DISTRICT COURT
14                                 NORTHERN DISTRICT OF CALIFORNIA
15                                                       : Case No.: 3:19-cv-01486
16   IXL LEARNING, INC.,                                 :
                                                         :
17           Plaintiff,                                  :
                                                         :
18   v.                                                  :   NOTICE OF VOLUNTARY DISMISSAL
                                                         :            WITHOUT PREJUDICE
19   ROBERT JAHODA AND EDDIE WHITE,                      :       ______________________________
20                                                       :
             Defendants.                                 :
21                                                       :

22
     To the Honorable Jon S. Tigar, United States District Judge:
23
             Plaintiff IXL Learning, Inc. (“IXL”), by and through its undersigned counsel, and pursuant to Fed.
24
     R. Civ. P. 41(a), hereby submits its Notice of Voluntary Dismissal Without Prejudice to dismiss all claims
25
     pending in this action by Plaintiff against Defendants without prejudice, and without costs or attorneys’
26
     fees to either party.
27
28
1                                     Respectfully submitted,

2    Dated: June 12, 2019             YOUNG BASILE HANLON & MACFARLANE, P.C.

3                                     By:    /s/ Andrew R. Basile, Jr.
                                      Andrew R. Basile, Jr. (SBN 208396)
4                                     abasile@youngbasile.com
5                                     Jeffrey D. Wilson (Pro Hac Vice)
                                      wilson@youngbasile.com
6                                     Ryan T. McCleary (Pro Hac Vice)
                                      mccleary@youngbasile.com
7                                     Eddie D. Woodworth (Pro Hac Vice)
                                      woodworth@youngbasile.com
8
9                                     Attorneys for Plaintiff
                                      IXL Learning, Inc.
10
11
     PURSUANT TO THIS NOTICE, IT IS SO ORDERED.
12
13
                 12 2019
     Dated: June __,                         ___________________________________
14                                           Honorable Jon S. Tigar
                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
